UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICK CROWLEY,
                                              19-cv-7571 (JGK)
                      Plaintiff,
                                              ORDER
            - against -

BILLBOARD MAGAZINE, ET AL . ,

                      Defendants.

JOHN G. KOELTL , District Judge:

     As discussed during the teleconference held on June 8 ,

2021 , the mot i ons for summary judgment are due July 16 , 2021 .

Responses are due Augu s t 16 , 2021 , and replies are due September

3 , 2021.

SO ORDERED.

Dated :     New York, New York
            June 8, 2021


                                      United States District Judge




                                      USDC SONY
                                      DOCUMENT
                                      fU:C TRO~JICALL Y FILED
                                                      ------o--·--,,-r --
                                                     &, -   lJ • ~
